DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
Claims 1-10, 12-18 and 36 as filed on 4/13/2021 (preliminary amendment) are pending and under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 12-18 and 36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2015/0297642 (Borody).
The cited document US 2015/0297642 (Borody) discloses a method for restoring gut microbiome in a subject by reconstitution the subject’s microbiome with a preparation of microbial cultures derived from gastrointestinal tract (GI) or from a fecal sample (see entire document including abstract and claims).
In particular, the cited method for restoring gut microbiome comprises steps: 
collecting a fecal sample(s) or taking a sample(s) from gastrointestinal (GI) tract, wherein the sample comprises a microbial community (abstract, par. 0012, 155);
analyzing the collected sample(s) in order to measure presence of high concentrations of beneficial representatives of Bacteriodes and Firmicutes and to avoid Clostridium difficile (par. 0144); thereby, “analyzing the sample for occurrence of various species to determine the identity of microbial species present and the population percentage of each species within the community” and “determining which microbial species within the community are undesirable and which microbial species are beneficial” within the broadest reasonable meaning of the claims, 
isolating the beneficial species including representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054,0057) and cultivating the beneficial species to produce a microbial culture with increased cell concentration (par. 0019, 0051); and
reintroducing the microbial culture with increased beneficial cell concentration into the GI tract by administering the cultured microbial culture.
Thus, the cited method comprises identical steps as required by the claimed method. The cited document acknowledges that the disclosed method provides for amelioration of dysbiosis associated symptoms, conditions and diseases (par. 0068; for example); and thus, the ratio of beneficial microbial species to undesirable microbial species in the subject’s GI tract increases upon treatment within the broadest meaning of the claims.
Thus, the disclosure by the cited document US 2015/0297642 (Borody) anticipates claim 1. 
As applied to claim 2: the sample is a stool sample (abstract).
As applied to claim 3: in the cited method a mode of administration is an infusion by enema or by transcolonoscopic infusion (0086); wherein in the cited method the biofilm disrupting compounds are administered before administration of therapeutic 
As applied to claim 4: the cited method comprises administering prebiotics (0055, 0087-0088). 
As applied to claims 5 and 6: in the cited method the subject under treatment is human (0010, 0075. 0077) whose gut microbiome has been disrupted or unbalanced as a result of illness, infection, dietary factors, etc (par. 0128).
As applied to claims 5 and 6: in the cited method comprises introducing or administering microbial growth by-products or bacterial secretory products such as biological active molecules (BAMs) together with the beneficial bacterial species (par. 0083), wherein the microbial BAMs include biosurfactant or anti-biofilm/biofilm dissolving compounds (page 7, col. 1, line 18).
As applied to claim 12: in the cited method the therapeutic composition with beneficial species is also administered orally or reintroduced via oral consumption (par. 0086, line 6; par. 0104-0120). 
As applied to claims 13-18: the cited document acknowledges that the method provides for amelioration of various symptoms, conditions and diseases within the broadest meaning of the claims including amelioration or stabilization of digestive, immune, endocrine or cardiovascular  systems including IBS, type I diabetes, diarrhea, insomnia, pain, depression, infections (see par. 0068-0071).
Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054, 0057).
Thus, the disclosure by the cited document US 2015/0297642 (Borody) anticipates the claimed method. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297642 (Borody) and Rodrigues et al (“Biosurfactants: potential applications in medicine”. Journal of Antimicrobial Chemotherapy. 2006, 57, pages 609-618).
The cited document US 2015/0297642 (Borody) is relied upon as explained above for the disclosure of a method for restoring gut microbiome in a subject by reconstitution the subject’s microbiome with a therapeutic preparation of microbial cultures derived from GI or from a fecal sample (see entire document including abstract and claims). The beneficial bacteria in the therapeutic compositions include representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054, 0057). In the cited method the therapeutic preparations comprise cultured beneficial bacteria and their by-products or biological 
The cited document US 2015/0297642 (Borody) is silent about chemical composition or chemical names of bacterial biosurfactants. 
But the prior art; for example: the reference by Rodrigues teaches that various naturally occurring bacteria including Bacillus and Lactobacillus produce biosurfactants including thehalose lipids, surfactin, iturin and lichenysion (see table 1, page 610), and that the naturally produced biosurfactants are incorporated into probiotic preparations in order to combat infections and to treat immune system (page 615, col. 2, last 3 lines of first paragraph).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide therapeutic preparations with beneficial GI bacteria and their by-products such as biosurfactants including thehalose lipids, surfactin, iturin and lichenysion with a reasonable expectation of success in treating and ameliorating GI conditions and immune system because prior art teaches methods for restoring gut microbiome as intended for ameliorating GI conditions and immune system by administering therapeutic preparations with probiotic beneficial GI bacteria and their by-products including biosurfactants (US 2015/0297642 (Borody)), because the bacterial biosurfactants including that are presently claimed are known to be produced by probiotic bacteria (Rodrigues et al) and because incorporation of bacterial-produced biosurfactants into therapeutic probiotic-containing compositions has been taught and/or suggested by the prior art (Borody and Rodrigues).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653